DETAILED ACTION
This action is in response to the amendments filed on Jan. 6th, 2022. A summary of this action:
Claims 1-8, 17-18 have been presented for examination.
Claims 9-16 were withdrawn from consideration
Claims 1-2, 5-6, 17-18 have been amended
Claims 1-8, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., US 5,481,484 in view of Bhattad et al., US 2015/0177757 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. 

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn. 

Regarding the § 112(b) Rejection
In view of the amendments, the rejection is withdrawn. 

Regarding the § 101 Rejection
	The rejection is maintained.

Applicant submits (Remarks, page 6): “Applicant respectfully disagrees and submits that in conformity with the USPTO "2019 Revised Patent Subject Matter Eligibility Guidance" ("Guidance") the claims of the present application are not directed to mathematical concepts, certain methods of organizing human activity, and mental processes, and do not fall within a judicial exception. Therefore, claims of the present application are allowable under step 2A of the Guidance. Furthermore, to the extent that the claims of the present application are directed to testing of a "circuit design", the claims are integrated into a practical application.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	This argument does not address the claim at issue, specifically this argument does not address any specific limitation of the present claims, outside of merely the intended use in the preamble – i.e., the use of the method for “testing a circuit design” which does not alter the steps of the method, i.e. the claim is complete without this intended use. See MPEP § 2111.02: “where a patentee defines a structurally complete invention in the claim body and uses the , the preamble is not a claim limitation”
	Furthermore: the argued preamble phrase is, as per MPEP §2106.04(d) “generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)” – as such, it does not integrate the present claims into a practical application.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn, and a new grounds of rejection is set forth below as necessitated by amendment. 

Applicant submits (Remarks, pages 7-8): “...However, there is no disclosure in Ogawa of applying a time-varying first current signal from "a digital circuit simulator test bench" to an analog circuit simulator, as recited in claim 1.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	See the non-final rejection, page 12, for at least the citation to col. 2 lines 60-64 which teaches: “The analog component may be provided in the form of an equivalent circuit for current calculation which is modeled for applying the analog analyzed circuit portion with a current which is generated in accordance with an operating state of the digital analyzed circuit portion. This equivalent circuit includes a current source component...” and see the previously relied upon clarifying citations.
	In other words, the “analog...circuit portion” has a “current” which is applied to it, wherein this current “is generated in accordance with...the digital...circuit” – i.e., Ogawa provides an example of the limitation being argued. 

Applicant submits (Remarks, page 8): “Applicant respectfully disagrees. Claim 1 requires that the "second current signal" be supplied in response to "the analog simulation", which in turn, is performed "using the time varying first current signal" applied by "a digital circuit simulator test bench". To the extent that neither Ogawa, nor Kuroda disclose "applying, by a processor, a time-varying first current signal from a digital circuit simulator test bench to an analog circuit simulator", no combination of Ogawa and Kuroda discloses the above limitation of claim 1. Claim 1 is therefore further allowable for at least the above additional reasons.” 

Examiner’s Response: 
	This argument is moot as Kuroda is no longer relied upon – see the new § 103 rejection presented below, as was necessitated by amendment. 

Applicant submits (Remarks, page 9): “Applicant disagrees and submits that Spork is directed to using a thermal sensor to control the skin temperature of an electronic device. Accordingly, Sporck has no relevance to claim 1 of the present application, which is directed to testing a circuit using, in part, an analog circuit simulator and a digital circuit simulator”

Examiner’s Response: 
	This argument is moot as Sporck is no longer relied upon – see the new § 103 rejection presented below, as was necessitated by amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 


Step 1
	Claim 1 is directed towards the statutory category of an process.
	Claim 5 is directed towards an apparatus. 

	Claim 5, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof.  
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	applying... a time-varying first current signal from a digital circuit [evaluator] test bench to an analog circuit [evaluator]; 
	performing... analog [evaluation] using the time-varying first current signal;  
	supplying...a second current signal from the analog circuit [evaluator] to the digital circuit [evaluator] test bench in response to the analog [evaluation];  
	and changing...the time-varying first current signal until the second current signal has a value that is equal to or less than a threshold value.  

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1 and 5 - “...simulator...” and “...simulation...” – these elements are recited in a generalized manner that amounts to nothing more than adding generic computer components to perform an abstract idea
Claim 1 – “, by a processor... by the processor,”
Claim 5 – “A computer system...., the computer system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to:”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 1 - A method of testing a circuit design
Claim 5 - ... configured to simulate test a circuit design...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1 and 5 - “...simulator...” and “...simulation...” – these elements are recited in a generalized manner that amounts to nothing more than adding generic computer components to perform an abstract idea
Claim 1 – “, by a processor... by the processor,”
Claim 5 – “A computer system...., the computer system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to:”


Claim 1 - A method of testing a circuit design
Claim 5 - ... configured to simulate test a circuit design...

As such, the claimed invention is directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2 and 6 recite another step in the mental process
Claims 3 and 7 recite another step in the mental process
Claims 4 and 8 recite another step in a mental process. 
Claims 17 and 18 recite another step in the mental process

The claimed invention is directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., US 5,481,484 in view of Bhattad et al., US 2015/0177757 

Regarding Claim 1
Ogawa teaches: 
	A method of testing a circuit design, the method comprising: (Ogawa, abstract: “A mixed mode simulation method and apparatus...” and see figure 1)
	applying, by a processor, a time-varying first current signal from a digital circuit simulator test bench to an analog circuit simulator; (Ogawa, see figure 1 – this shows that there is both a “Circuit Simulator” for “Analog Analysis” [example of an analog circuit simulator] and a “Logic Simulator” for “Digital Analysis” [example of a digital circuit test bench] wherein this also shows # 8 a “Digital Analyzed Portion Current Calculation Unit” 
	then see col. 2, last paragraph: “The analog component may be provided in the form of an equivalent circuit for current calculation which is modeled for applying the analog analyzed circuit portion with a current which is generated in accordance with an operating state of the digital analyzed circuit portion. This equivalent 65 circuit includes a current source component...” – i.e. this is “applying...a current” from the “digital” portion to the “angle” portion
	as to this being a time-varying signal: see col. 4, ¶ 2: “According to the foregoing means, by virtue of the analog simulation executed for the composite circuit composed of the equivalent circuit for current calculation for deriving the analog component formed by modeling a current flowing 20 through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion, which enables simulation for the total characteristics of the digital analyzed circuit 25 portion and the analog analyzed circuit portion as well as verification on the influence exerted on the analog analyzed circuit portion by power supply noise generated by the operation of the digital analyzed circuit portion in a mixed analog/digital circuit.”
	for more clarification: col. 14, ¶ 2: “As will be later described in detail, by modeling a current flowing through the digital analyzed circuit portion 810, the current calculation equivalent circuit 804 for the digital analyzed circuit portion 810 is formed. This current evaluation circuit 804 is then added to the analog analyzed circuit portion 805, whereby circuit simulation is executed by the circuit simulator 6 for a composite circuit composed of the current evaluation circuit 804 and the analog analysis circuit 805.”, and figures 20-21 provide examples of time-varying currents
	performing, by the processor, analog simulation using the time-varying first current signal; (Ogawa, col. 4, ¶ 2, as cited above: “According to the foregoing means, by virtue of the analog simulation executed [example of performing the analog simulation] for the composite circuit composed of the equivalent circuit for current calculation [including the time-varying first current] for deriving the analog component formed by modeling a current flowing 20 through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion, which enables simulation for the total characteristics of the digital analyzed circuit 25 portion and the analog analyzed circuit portion as well as verification on the influence exerted on the analog analyzed circuit portion by power supply noise generated by the operation of the digital analyzed circuit portion in a mixed analog/digital circuit....” – also see col. 18, last paragraph and figure 34 wherein col. 18 teaches “These functional blocks are implemented respectively by a central processing unit”

Ogawa does not explicitly teach:
	supplying, by the processor, a second current signal from the analog circuit simulator to the digital circuit simulator test bench in response to the analog simulation;
	and changing, by the processor, the time-varying first current signal until the second current signal has a value that is equal to or less than a threshold value. 

Ogawa, as taken in combination with, Bhattad, teaches: 
	supplying, by the processor, a second current signal from the analog circuit simulator to the digital circuit simulator test bench in response to the analog simulation; (Bhattad – see the abstract – this teaches “circuits for linearly controlling a limited, constant current during startup i.e., this is an example of a circuit that Ogawa simulates – and see both figures 1 and 5 – there are both digital and analog portions
	in regards to the first current in the simulation [as taken in combination during Ogawa’s simulation] – see the adjustable current element of “Idac”/”Ictrl<a:0>” in figure 1 which represents a digitally controlled current source [i.e. from the digital circuit test bench] that has been applied to the analog portion of the circuit, e.g. the “Multiplexer” in figure 1 is an example digital circuit which is part of the control wherein ¶ 68 clarifies: “As node Q is 0V, Ictrl<a:0>=Istart<a:0>. The value Istart<a:0> sets the current in the current digital-to-analog converter Idac, which fixes the current through resistor Rref and hence the potential VR.” – i.e., “during the startup phase” (¶ 61) the first current applied is set by the digital value of “Istart<a:0>” wherein this later varies, e.g. “during the startup phase” 
	in regards to the second current supplied from the analog simulator to the digital: ¶¶ 73-74: “Voltage reduction at Fstl reduces current through transistor PS which moves potential at node DG close to VD D PASS. The currents through transistor P9 and P10 decrease. Reduction of the current through P10 causes V sense to move closer to VDD_PASS and the difference between Vsense and Vref becomes larger. The amplifier Al increases the voltage at its output so as to decrease voltage difference between nodes Vsense and VR. As CL_ CTRL starts to increase the "constant voltage" (CV) loop starts to take the control. [0074] Once CL_CTRL gets higher than voltage V1 the output of comparator Cmpl gets asserted, resulting in output of monostable "One Shot" Q getting asserted. Once Q is asserted Icl<a:0> is available at the output and the current generated by the digitally controlled current source Idac is set for in other words, the current through “P10” of the analog circuit is supplied to the digital circuit [through the output of “Q”] in response to the analog circuit performance
	as to this how this would have been supplied during simulation: see Ogawa, as relied upon including the abstract – also see figure 1, which teaches that there is a “digital analysis” “logic simulator” coupled to a “analog analysis” “circuit simulator” wherein the coupling includes a “A/D & D/A Signal Conversion Unit” wherein fig. 25 shows that there is an “A/D Signal Conversion” and a “D/A Signal Conversion” during the simulation, and see col. 6, last paragraph: “The signal conversion unit 7 mutually converts a digital signal binary signal) processed by the logic simulator 5 and an analog signal (continuous signal) processed by the circuit simulator 6.” – in other words, the signals from the analog circuit simulation are supplied to the digital circuit simulation and vice-versa during the simulation, by using the “signal conversion unit” – and to clarify: see Ogawa fig. 25 and at least col. 16 ¶ 2, the simulation is iterative 
	and changing, by the processor, the time-varying first current signal until the second current signal has a value that is equal to or less than a threshold value. (Bhattad, ¶ 74: “Once CL_CTRL [using the supplied current signal] gets higher than voltage V1 the output of comparator Cmpl gets asserted [example of a threshold], resulting in output of monostable "One Shot" Q getting asserted. Once Q is asserted [once the second current signal is equal to the threshold of the comparator] Icl<a:0> is available at the output and the current generated by the digitally controlled current source Idac is set for the current limit of normal mode of operation. [the first current signal changes]”  - in regards to this being simulated, see Ogawa as relied upon above which would have been applied to simulate circuits such as Bhattad

	Bhattad is considered analogous as 1) Bhattad is in the same field of endeavor of circuits, and 2) Bhattad is reasonably pertinent to the problem face by the inventor of simulating “power-up or power-down operations” such as in circuits with “LDOs” (¶¶ 42-43 in the instant specification) as Bhattad is for “Methods and circuits for linearly controlling a limited, constant current during startup...” (Bhattad, abstract). See MPEP § 2141.01: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Ogawa on “A mixed mode simulation method and apparatus are provided for highly accurately simulating the total characteristics of a digital analyzed circuit portion and an analog analyzed circuit portion, which are both subjected to mixed mode simulation, in consideration of the influence exerted on the analog analyzed circuit portion by a current consumed by the digital analyzed circuit portion” (Ogawa, abstract), including a “simulation technique which is capable of readily evaluating fluctuation in a voltage or a current which may arise in a power supply system” (Ogawa, col. 2, 
The motivation to combine would have been that Bhattad’s techniques would have provided “a controlled linear method of limiting a constant current during startup independent of the size of a load capacitor with reduced dependence on process, supply and temperature..., and achieve a clean startup when getting charged with a current limited supply” (¶ 16), which would have mitigated “an overshoot at the output” of a power supply (Bhattad, ¶¶ 1-6) – i.e. Bhattad’s technique would have improved upon Ogawa’s simulation system as it would have enabled a user to further mitigate a “fluctuation in a voltage or a current which may arise in a power supply system” (Ogawa, col. 2, ¶ 4) such as “an overshoot at the output” (Bhattad, ¶¶ 1-6).

In addition, the KSR rationale of “(A) Combining prior art elements according to known methods to yield predictable results;” applies (see MPEP § 2143):
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  
Ogawa provides a “mixed mode simulation method and apparatus” for circuits (see Ogawa, abstract), and Bhattad provides mixed-mode “circuits” (see the abstract and fig. 1) – the 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  
See above – this would have been applying the simulator of Ogawa to simulate a specific circuit of Bhattad – both of these elements would have performed the same function as it does separately, i.e. a simulator to simulate mixed mode circuits (Ogawa), and a mixed mode circuit (Bhattad) 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable;
These results would have been predictable, i.e. this is using a known circuit simulator to simulate a known circuit.

Regarding Claim 2
Ogawa teaches: 
	The method of claim 1 further comprising:
	supplying a first time-varying voltage supply signal to the digital circuit simulator. (Ogawa, Fig.1 shows the configuration of Logic simulator applying current signal via the Current calculation unit 8 to the Analog Simulator 6; "FIG. 12 are waveform charts of an analog signal and a digital signal converted therefrom by an A/D & D/A signal conversion unit" [Col.5, lines 9-11 ]
predict fluctuation so in a power supply voltage which may arise depending on an operating state of elements constituting a logic block, in synchronism with logic simulation for the logic block, namely, without executing circuit simulation for processing data described at transistor level” – i.e., supplying a first time-varying [e.g., with a “fluctuation”] voltage supply signal [the “power supply voltage”]  to the digital circuit simulator). 

Regarding Claim 3
Ogawa, as taken in combination with Bhattad, teaches: 
	The method of claim 2 wherein the first time-varying voltage supply signal is supplied during a power-up or a power-down operation. (Bhattad, abstract, teaches this includes “during startup”, e.g. see figure 10 this is to “control the startup current” during startup so as to apply a “constant, limited startup current” 
as to this being the first time-varying voltage supply signal: Bhattad teaches circuits for power supplies (e.g., see the abstract), e.g., such as for Ogawa’s “power supply voltage” (see Ogawa col. 19, last paragraph) – it would have been obvious to apply Bhattad’s power supply circuits to Ogawa’s “power supply” as part of predicting the power supply fluctuation of Ogawa (Ogawa, col. 19, last paragraph) because Bhattad’s power supplies circuits would have reduced the fluctuations “during startup” (e.g. the “overshoot” – see Bhattad, ¶¶ 2-6))

Regarding Claim 4
Bhattad teaches: 
The method of claim 3 wherein the first time-varying voltage supply signal is supplied by a first low-drop-out voltage circuit. (Bhattad, abstract – this is for “LDOs,” which as per ¶ 1 are “low drop-out (LDO) converters”)

Regarding Claim 5
	Claim 5 is rejected under a similar rationale as claim 1 above, wherein Ogawa col. 18 to col 19 the paragraph split between the pages teaches this is computer implemented, e.g. with a “central processing unit”, “RAM”, “operation programs for simulation”, etc. 
	
Regarding Claim 6
	Claim 6 is rejected under a similar rationale as claim 2 above.

Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 3 above.

Regarding Claim 8

	Claim 8 is rejected under a similar rationale as claim 4 above.

Regarding Claim 17.
Ogawa, as taken in combination with Bhattad, teaches: 
The method of claim 2 further comprising supplying a second time-varying voltage supply signal to the digital circuit simulator in response to the time-varying first current signal and using a first low-drop-out voltage circuit. (Ogawa, Fig.1 shows the configuration of Logic simulator applying current signal via the Current calculation unit 8 to the Analog Simulator 6; "FIG. 12 are waveform charts of an analog signal and a digital signal converted therefrom by an A/D & D/A signal conversion unit" [Col.5, lines 9-11 ] - for more clarity, see col. 19, last paragraph: “...thereby making it possible to predict fluctuation so in a power supply voltage...”
	then see Bhattad, including figure 1 -  it would have been obvious to apply Bhattad’s power supply circuits (e.g., fig. 1) to Ogawa’s “power supply” as part of predicting the power supply fluctuation of Ogawa (Ogawa, col. 19, last paragraph) because Bhattad’s power supplies circuits would have reduced the fluctuations “during startup” (e.g. the “overshoot” – see Bhattad, ¶¶ 2-6) – wherein figure 1 is an LDO (Bhattad, ¶ 27) 
as to the second time-varying voltage signal: Bhattad, see figure 1 – the voltage value “CL_CTRL” is supplied to the digital circuit simulator [of Ogawa] through the comparator as clarified in ¶¶ 72-74 including: “Once CL_CTRL gets higher than voltage V1 the output of comparator Cmpl gets asserted, resulting in output of monostable "One Shot" Q getting asserted.” – wherein this is in response to the first current signal – e.g., the output current of Bhattad’s circuit at Vout in figure 1 which is the current “through transistor P9” (¶ 73 of Bhattad) 
	
Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Lima et al., “AN ACCURATE SENSE-FET CURRENT LIMITER WITH EMBEDDED SOFTSTART FOR LINEAR DC/DC CONVERTERS”, 2011 – see the abstract and figures 1-3, and § IV
Al-Shyoukh et al., “A Current-Limiter-Based Soft-Start Scheme for Linear and Low-Dropout Voltage Regulators”, 2010 – see the abstract, §1, and figures 1-3 
Al-Shyoukh et al., US 2007/0216383 – see the abstract and figures 1-4
Kimura et al., US 2002/0040465 – see the abstract, see figures 1-2
Al-Hawari et al., US 8,452,582 – see the abstract 
Hussain et al., US 8,195,439 – see the abstract and figure 3 and col. 3 ¶¶ 2-5
Peluso, CN 105408829 – see the abstract and see figures 4-6 and figure 9
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147